MEMORANDUM **
Dana Lynn Rose, an Idaho state prisoner, appeals pro se the district court’s order dismissing, pursuant to 28 U.S.C. §§ 1915(e) and 1915A, his 42 U.S.C. § 1983 action alleging that the court reporter at his criminal trial and subsequent hearings falsified the transcripts of the proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), we affirm.
A prisoner’s civil rights claim for damages attributable to an allegedly unconstitutional conviction or for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid does not accrue until his sentence or fact of imprisonment has been invalidated. See Heck v. Humphrey, 512 U.S. 477, 483-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Because the assessment of damage, if any, for an inaccurate transcript would be measured by its effect on Rose’s ability to challenge his criminal conviction on appeal, we conclude that this claim is precluded by Heck. See Butterfield v. Bail, 120 F.3d 1023, 1025 (9th Cir.1997).
Rose’s remaining contentions lack merit..
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.